  Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                     Page 1 of 42 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

 MONICA HARTMAN                                    §
                                                   §
         Plaintiff,                                §
 v.                                                §        CIVIL ACTION NO. ___________
                                                   §
 TRUENERGY SERVICES, LLC                           §
                                                   §
         Defendant.                                §


                         NOTICE OF REMOVAL OF CIVIL ACTION

TO THE HONORABLE UNITED STATES JUDGE OF SAID COURT:

        Defendant TruEnergy Services, LLC (“Defendant”), files this Notice of Removal of the

civil action brought against it by Plaintiff Monica Hartman (“Plaintiff”). The grounds in support

of this Notice of Removal are as follows:

                                           I.
                                 STANDARD FOR REMOVAL

        1.      Defendant removes this case because this Court has original jurisdiction under the

provisions of 28 U.S.C. § 1331 in that the matter in controversy, as detailed in the Petition, involves

a federal question. Specifically, Plaintiff alleges that Defendant violated the Telephone Consumer

Protection Act (“TCPA”) 47 U.S.C. § 227.

        2.      Furthermore, 28 U.S.C. § 1446(b) provides that a notice of removal “shall be filed

within thirty days after the receipt by the defendant, through service or otherwise, of a copy of the

initial pleading.”
  Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                    Page 2 of 42 PageID 2



                                            II.
                                        BACKGROUND

       3.      On February 1, 2021, Plaintiff’s Small Claims Petition (the “Petition”) was filed

against TruEnergy Services, LLC, in the Justice of the Peace Court, Precinct No. 4, Tarrant

County, Texas, Case No. SC-10561. See Plaintiff’s Small Claims Petition, attached hereto as

Exhibit B-1.

       4.      On or about March 3, 2021, Defendant was served with a copy of the Small Claims

Petition through service on their registered agent. See Exhibit B-2.

       5.      Defendant is filing this Notice of Removal on or before April 3, 2021, which is

within 30 days of receipt of the initial pleading setting forth Plaintiff’s claims for relief.

Accordingly, this Notice of Removal is timely filed under 28 U.S.C. § 1446(b).

                                           III.
                                  FEDERAL JURISDICTION

       6.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 because

the matters in controversy involves a federal question. Therefore, the Court has original

jurisdiction over this action pursuant to 28 U.S.C. § 1331.

                            IV.   ADDITIONAL REQUIREMENTS

       7.      Removal is proper to the United States District Court for the Northern District of

Texas, Houston Division because this district and division embraces Tarrant County, Texas the

venue of the pending state court action. 28 U.S.C. §§ 1441(a), 1446(a).

       8.      Contemporaneously with the filing of this Notice of Removal, Defendant will

provide all parties with written notice of the filing of this Notice of Removal, and will promptly

file a copy of this Notice of Removal with the Clerk of the Justice of the Peace Court, Precinct No.

4, Tarrant County, Texas.

                                                 2
  Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                     Page 3 of 42 PageID 3



       9.      In addition, attached hereto as Exhibit A is an index of all documents being filed

with this Notice of Removal. Attached hereto as Exhibit B is a docket sheet listing all matters filed

in the state court action, which clearly identifies each document and indicates the date the

document was filed in the state court action, as required by 28 U.S.C. § 1446(a). Included with the

index is a copy of each document filed in the state court action, individually tabbed and arranged

in chronological order according to the state court filing date, including a copy of all process served

upon Defendants.

       10.     Nothing in this Notice of Removal shall be interpreted as a waiver or

relinquishment of any of Defendant’s rights to assert any claims, defenses, or other motions

permitted under the Federal Rules of Civil Procedure or any state or federal statute, rule, or

otherwise.

                   IV. DOCUMENTS ATTACHED TO THE NOTICE OF REMOVAL

       11.     In accordance with 28 U.S.C. § 1446(a) and LR 81, Defendant has attached the

following exhibits to its notice of removal:

       Exhibit A       Index of Documents Being Filed with Notice of Removal

       Exhibit B       Docket Sheet from the state court action (printed March 17, 2021)

                       Copies of each document filed in the Justice of the Peace Court action
                       (including pleadings, executed process, and orders signed by the Justice of
                       the Peace Court judge, except discovery material), arranged in
                       chronological order:

                       Exhibit B-1     Plaintiff’s Small Claims Petition (filed 2/1/2021)

                       Exhibit B-2     Email Consent by Plaintiff (filed 2/1/2021)

                       Exhibit B-3     Mailed Citation to Constable/Sheriff (filed 2/1/2021)

                       Exhibit B-4     Citation (2/1/2021)

                       Exhibit B-5     Return of Service (dated 3/3/2021)

                                                  3
  Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                  Page 4 of 42 PageID 4



       Exhibit C      A list of all counsel of record, including addresses, telephone numbers, and
                      parties represented

                                        V.     PRAYER

       WHEREFORE, Defendant TruEnergy Services, LLC prays that the Tarrant County, Texas

action be removed to the United States District Court for the Northern District of Texas.



Dated: March 17, 2021                                Respectfully Submitted,

                                                     HOLLAND & KNIGHT LLP

                                                       /s/ Gemma R. Galeoto
                                                     Gemma R. Galeoto
                                                     Texas State Bar No. 24061047
                                                     gemma.galeoto@hklaw.com
                                                     200 Crescent Court, Suite 1600
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 964-9500
                                                     Facsimile: (214) 964-9501

                                                     ATTORNEY FOR DEFENDANT
                                                     TRUENERGY SERVICES, LLC



                                CERTIFICATE OF SERVICE

        On March 17, 2021, I hereby certify that I have served all counsel and/or pro se parties of

record electronically or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).


                                                     /s/ Gemma R. Galeoto
                                                     Gemma R. Galeoto




                                                4
Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21   Page 5 of 42 PageID 5




                       Exhibit A
  Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21               Page 6 of 42 PageID 6



              INDEX OF DOCUMENTS BEING FILED WITH NOTICE OF REMOVAL

      In accordance with LR 81(6), Defendant TruEnergy Services, LLC submits this Index of

Documents Being Filed with Notice of Removal:

Exhibit A        Index of Documents Being Filed with Notice of Removal

Exhibit B        Docket Sheet from the state court action (printed March 17, 2021)

Exhibit B-1      Small Claims Petition (filed February 2, 2021)

Exhibit B-2      Email Consent by Plaintiff (filed 2/1/2021)

Exhibit B-3      Mailed Citation to Constable/Sheriff (filed 2/1/2021)

Exhibit B-4      Citation (2/1/2021)

Exhibit B-5      Citation Returned (filed March 3, 2021)

Exhibit C        A list of all counsel of record, including addresses, telephone numbers, and
                 parties represented
Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21   Page 7 of 42 PageID 7




                       Exhibit B
3/17/2021                                    https://odyssey.tarrantcounty.com/PublicAccess/CaseDetail.aspx?CaseID=5500917
               Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                                       Page 8 of 42 PageID 8
  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                    Location : JP No. 4   Help

                                                           R                           A
                                                           C       N . JP04-21-SC00010561

 HARTMAN MONICA vs. TRU ENERGY                                                     §                     Case Type: Small Claims
                                                                                   §                     Date Filed: 02/01/2021
                                                                                   §                      Location: JP No. 4
                                                                                   §
                                                                                   §


                                                                       P       I

                                                                                                                         Lead Attorneys
 Defendant      TRU ENERGY
                 ATTN: LIBBY SPARKS LAW FIRM
                 5950 BERKSHIRE STE 200
                 DALLAS, TX 75225


 Plaintiff      HARTMAN, MONICA
                 13724 MALLARD SPRINGES DR.
                 HASLET, TX 76052


                                                               E           O               C

            OTHER EVENTS AND HEARINGS
 02/01/2021 Original Petition Filed (OCA Opening)
              w/cashier's check for $80.00 to Dallas Co Pct 3
 02/01/2021 Email Consent by Plaintiff
              mbarack07@gmail.com
 02/01/2021 Mailed Citation to Constable/Sheriff - Out of County Service
              Dallas Co Pct 3 w/cashier's ck #9430233731
 02/01/2021 CITATION
               TRU ENERGY                                             Served                    03/03/2021
                                                                      Returned                  03/09/2021
 03/09/2021 Notice
              OFFICER'S RETURN SERVED
 03/09/2021 Citation Returned
              srv'd on 03/03/21
 03/09/2021 Answer Due On
 03/24/2021 Clerk Follow Up (5:30 PM) (Judicial Officer Gregory, Christopher)
              ANSWER DUE


                                                                   F               I



             Plaintiff HARTMAN, MONICA
             Total Financial Assessment                                                                                                            46.00
             Total Payments and Credits                                                                                                            46.00
             Balance Due as of 03/17/2021                                                                                                           0.00

 02/01/2021 Transaction Assessment                                                                                                                  46.00
 02/01/2021 Counter Payment              Receipt # JP4-2021-539                                HAT TRICK CONSULTANTS LLC                          (46.00)




https://odyssey.tarrantcounty.com/PublicAccess/CaseDetail.aspx?CaseID=5500917                                                                         1/1
Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21   Page 9 of 42 PageID 9




                    Exhibit B-1
              Case 4:21-cv-00436-P-BPCaseDocument
                                          No. KS 1”/io
                                                    Filed 03/17/21            c         5e]                      Page 10 of 42 PageID 10


     mom Ca             (

                 (Plaintiff)
                                      HAW /                                 Kejl';
                                                                                                                   JUSTICEOFTHE PEACE COURT
                                                                                                                                                  N    V/v
                                                                                                                                                             v    _‘-_,


                                                              c//p                  22465 172’                         PRECINCT NO         “-4                   in?
              (NWQHI (1"bmay‘J/LS'BQ/
        {(Ddendant)
                                                                                                                   TARRANT COUNTY TE

                                                                                                                                                 fgégm
                                                                   ALLC‘LAxwssl/jnglnalw
                                                         {mtg/03h geaw                                                                                 Eggs—EH,
                                                                                                                                                         EC”
             I hereby state that I am filing a Small Claims Case: A small claims case is a lawsuit brought for the recovery
                                                                                                                                             @g
                                                                                                                                             of
                                                                                                                                    damages, civil
                                                                                                                                                         "IO


             penalties, or personal property. The claim can be for no more than                Sm
                                                                                            excluding statutory interest and coumosts b including
                                                                                                                                                 @ey
             attorney's fees, if any.                                                          m0
       mom {\m
       (Plaintiff)
                                                                                  ,whose addressIs   \g irpbk
                                                                                                     (Street and Number)
                                                                                                                           whim gnommg%f
         \J-Mg k4}; \><             HMWMZ-
                                      $0 06      I                                   ,and my telephone numbers are         8               (05} I‘i’gw
       (City, State, and Zip)
                                                                                                                           LA w F.4(Home/Cell)
 And
        ®\      1 (0L)? Lfgw
              (WWW)
                                                            ,andsaysthat    \VM mmy /LAWQ                                                                    7r77f
 Whose address is              gQO
                               (Street and Number)
                                                           WbgMIVe§muI+IL                                    ZOO            bal'ag/[X (@—
                                                                                                                                      7;,225‘
                                                                                                                   (City. State and Zip)


 And telephone numbers are               Zl u" gq O 2%00                                 and
                                                                                               2 lL ‘ gqO ‘ 2%00                                   Whose identifying
                                            (Home/Cell)                                        (Work/Fax)


 information is as follows, if known, DOB                                           Last 3 Numbers of DL                        Last 3 Numbers of SS




 ReasonforfIIIngthIsLawsuit;                               V/O C, r4 7_/ o A/f                       0K 7—é {4-9140 Vi‘e
       Col/13W                                       mica-p] ow             ow ("ITPAB
            i’T                      (391641024 {Mitt/vi“ bulgm                                                    H goal/)4:
                                                          O/l/KSM/vcf: 0% T€d5M€99
 IF SUING FOR PERSONAL PROPERTY, YOU MUST INCLUDE THE VALUE OF EACH ITEM AND IDENTIFY WHAT YOU ARE SEEKING TO RECOVER EXACTLY (EX
 ”POSSESSION OF ABC BRAND LEATHER CHAIR VALUED AT$500.00, ABC BRAND COFFEE TABLE VALUED AT$150.00. PLAINTIFF WISHES TO RECOVER THE
 POSSESSION OF EACH ITEM OR THE VALUE THEREOF.”)


                                       In   the amount of $      [+600 , 00

 Plaintiff’s Signature: K
                                v   V V
                                            I   iV”AMV
                                                                V
                                                                    I
                                                                        V
                                                                                                            Date Signed:    (IMZOZIQ
J!   hereby give my consentfor the answer and any other motions or pleadings to be sent to my email address which is:

                     vubamolaoiI/Q gin/w) .cowI
                                                                                                                                                   JP-4-702       Rev. 8/13
                                         Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                                                                                               -
                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                 Page 11 of 42 PageID
                                                                                                                                                                                                                                                                                                                                                   FILED11

                                                                                                                                                                                                                                                    \
                                                                                                                                                                                                                                                                                                                                                                                                          .,
                                                                                                                           ‘


                                                                                                                                                                                                                                                                                                                                                                                                          /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ‘
                                                                                                                                                                                                                                                                                                                                                                                                                                February 1, 2021



jCHASE:
                                                                                                                                                                                                                                                                                                I




                                                                                                                                                                                                                                                                                                                                                                                                                            JUSTICE OURT P014
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -



                                                                                                                                      g
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                     ‘                 _g
                                                                                                                                                                                                                                                                                                                                                                                                                           TARRANT OUNTY TEXAS


                     Terms and Conditions (Remitter and Payee).
                                                                                \                                                                                                                                                                                                                                                                                                                .BY:                                               ~1


                                                                                                                                                                                                                                                                                                                                                                                                                                                     {




                                         \j Please keep this copy fpr your record of te                                                                                                                                                         transacti93n
                                                                                                                                                                                                                                                                                                                         ,

                                     '
                                             *
                                                 The laws of a specic state will consider these funds to be "abandone’d"
                                                                                                                                                                                                                                                                                                                                                                                    J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .




                                                 if the Cashier's Check is not cashed by a certain time
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ‘                   '

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \
                                                      - Please
                                                               cash/deposit this Cashier's Check as soon as possible to                                                                                                                                                                                                                                                                                    7




                                                        prevent this fromoccurring
                                                                                                     -                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                               .               k
                                                      -|n most ca‘ses, the.funds will be considered
                                                                                                    "abandoned"
        x                        _
                                                     -
                                                        before the "Void After" Date                            l
                                                                                                                                                                                                                                                                                                                                                                                                                       /
                 '           '
                                             *                                                                                                                                                                                                                      '

                                                 Placing a Stop Payme‘nt on a Cashier's Check.                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                            »
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            \\
                                                     - Stop                                                                                                                                                                                                                                                                                                                                           '


                                                            Payment can‘ only be placed if the Cashier's Check                                                                                                                                                                                                                                                                       ‘I-
                                                        is lost, stolen or\destroyed
                                                      - We may not
                                                                      re-issue or refund the funds after the stop payment has
                                                                                                                                                                                                                                                                                                                                                                                                                           -




                                                        been           until 90 days after the original Check was issued
                     \                                         placed                                                             U                                                                                                                                                                                                                                                                                                                     /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                             *
                                                 Please visit a Chase branch to report a lost, /stolen, or destroyed Cashier's Check
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                K
                \~\                              or for any other information about this item
                         .



                                                 I
                                                                                                                                     \A


                                                                                                                                                                        ‘I
                                                                                                                                                                                 t


                                                                                                                                                                                                                                                            J                                                                                                                                                                                                                                               J\
                                                                   I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   J
                                                 f                                                                                                                                                                                                                                                                                                                              Y



                                                                   a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ‘
                                                                                                                                 E5                                Fo’Rwa PROTECTION SAVE 'rIIIs copv
                                                                                                                                                                    ‘ CASHIER'S                                                                                                                                                                                                          customercopy
                                                                                                                                 ’4"
                                                                                                                                                                                  CHECK                                                                                                                                                                                                       9430233731
                                                                                                                                                                                                                                    '                                                                        -

                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                         01/30/2021
                                                                                                                                 III
                                                                                                                                                               _                             _                                                              >

                                                                                                                                                                                                                                                                                                                                                             VoId after 7 years
                                                                                                                                                                                                                                                                                                    \\                                                                                                                          (Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ‘
                R‘emitter:                                       THE MICHAEL BARACK AND MICHELLE BARACK/JOINT L_lVlNG TRUST.                                                                                                                                                                                                                                                                                                                        D                               .   z


                TDOQ/29/O6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                   I
                                                                                                                                                               I



                                                                                                                                                                                                         ‘
                                                                            .    I.                                              c.                        -




                                                                                                                                                                                                                                                                                                                                                                                                          $** 80.00 **
                                                                                                                                                                                                                                                                                                                 7
                                                                  DALLAS COUNTY CONSTABLE
                                                                                                                                                                                                                                                                                    "L
                Pay To The                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                         ~




                 Order Of-                                          I
                                                                                                                                                                                                                                            I                   /
                                                                                                                                                                                                                                                    Draws:
                                                                                                                                                                                                                                                                            JpIIIIORGANI cHASE BANK, N. A.
                                                             -
            I                                                                                                          ,        333i
                                                                                      /
                Memo-                                                                                                                                                                                                           -
                                                                                ——-



                 Not: For information only. Comment has no effect on bank's payment.
                                                                                             ——
                                                                                                                               —-—-—---m—
                                                                                                                                                                                                                                                        NON NEGOTIABLE
                                                                                                                                          ~
                                                                                                                                                                                                                                                                                                                                                                   \                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '—




                                                                                      \                                    I     II I                                                                                                                                                                                                    ,                     Ll      .             ...:        II                             282111107 New 01/08 8810004306
                                                                                                          a...-                                                                                              ,1“;                                                                           ‘                        :
                                                                                                                                                                                                                                                                                                                             I                       I




                                                                                                                                                                                                                                                                                                                                                                                                      In:
                                                                                                                                                                                                                                                                                                                                                                                                       I



    C H AS E:
                                                                                          I» ...tv                             «w;                -    .                                                                .
                                                                                                                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                                                                                                                         ~                                                                             .w                                                                            In...
                                                                                                                                                                                                                                                                                                                                     A
    y
                                                                                                                                                                                                                                                                                                                 ‘
                                                                                                                                                                                                                                                                                                                                                     .HOLD. DOCUMENT UP .TO THE LIGHT TO VIEW .TRUE .WATERMARK.

7                                                                                                                 7'
                                                                                                                                     "‘           -'
                                                                                                                                                                                                                                                                                                                                                                                                                   .                    2                731                                        .29:
                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                            Date                                                                                                                                                                                                                    440
                                                                                                                                                                                                                                                                                                                 "
                                                                                                                                                                                                                                                                                                                             01/30/2021‘1“:                                                                    Vordser7years
        '


             Remitter:                                           THE                                                       BARACK AND MICHELLE BARACK/JOINT LIVING TRUST.                                                                                                                                                                                                                                                                       D
            mos/29106                                                   MICHAEL
                                                                        ~
                                                                                                                                                                                                                                                                                                    ,,

                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                        .                               \                           /
                pay To The DALLAS COUNTY                                                                                                                                                                                                                I       -




                Order 0f.                CONSTABLE                                                                                                                                                                                              '
                                                                                                                                                                                                                                                    ’                       I




                          f                                                                                                                                                                                                                                                                                                                                                                                                                                         '

                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;‘*
                     EIGHTY DoLL'ARs AND 00>CENTS"                                                                                                                                                                                                                                                                                                                                                                             80:00
                                                                                                                                                                                                     -


                Pay:                                                                                                                                                                                                                                                                                                                                                                                                   $‘**
                                                                                                                                  J
                                                                                                                                                                    I




                                         I
                                                         ;                            -                                                                                      I
                                                                                                                                                                                     r




                                                                                                                                                                                                 ‘
                                                                                                                                                                                                                                                                                    '

                                                                                                                                                                                                                                                                                                             A.                                          g                          ,:
                                                                                                                                                                                                                                                                nm‘nar-                                      .ImoRGAN cIIASEBANK, N.A.
                                                                                                                                 ’
                                                                     not write outslde this box
                                                                  Z/Do
                                         5c 4656 I
                                                                                                                                                                                                                                                                                                                                             .




                                                                                                                                                                                                                                                /
                                                                                                                                                                                                                                                                                .                                                                                          ,.               ..        .

                                                                                                                                                                                                                                                                                                I        I

                         r



                                                                                                                                                                                                                                                                Reginald Chambers, Chief Administrative Ofcer
            mam?
            Note. For information only. Comment has no effect’on bank's payment.
                                                                                                                                wk            I
                                                                                                                                                                                                                                                        _

                                                                                                                                                                                                                                                                ”Morgan Chase Bank. N-A.
                                                                                                                                                                                                                                                                r‘nlIImhnL' n‘H
                                                                                                                                                                                                                                                                                                                                                                                                                                            i       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Em",a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          BE;


                                                                        \                            ’J                        \A/
                                                                                                                                                                                                                                                                                ‘r                                                           I                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                            _'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             \\-
                                          Il'qlIiUEii'Pi LII'JIDLMUUUDSTI: TEBEE l3?5jII"
Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21   Page 12 of 42
                                                                    WAHNINU — UL) NUI bAbl‘l UHEUA
                                                                    WIT HOUT NOTING WATERMARK.
                                                                         T0 LIGHT
                                                                     PageID
                                                                    HOLD        12TO'VERIFY WATERMARK.                       m
                                                                    X
                                                                          DO NOT WRITE / SIGN I STAMP BELOW THIS LINE

                                                                                       DEPOSITORY BANK ENDORSEMENT




                                                                               FOR INFORMATION CONCERNING THIS INSTRUMENT




                                                                                                                                                      1407938931
                                                                                                       CONTACT:

                                                                                           .IPMORGAN CHASE BANK, N.A.

                                                                                                   1-866-593-0356

                                                                                               /
                                                                                    Securhy features on__Ihis document Include a
                                                                        a   Micro-Print Endorsement Line, Watermark and Visible bers.
                                                                                 Absence 01 these features may indimte alleraiion.
                                                                            GFadlock design ls a wnmcahon mark o! Check Payment Syslems Association
        Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                            Page 13 of 42 PageID 13



                                  ‘


        CASE N0.                         LEG/om x
                                           Tea c N                                   ”par/xv    5/494/cr
        DEFENDANT NAME:                                 ea—mfg      2P x06 ea         7— e:—
                                                                                             wegf‘r//gf
                                                                                            Law QM”?
          INSTRUCTIONS IF YOUR DEFENDANT IS
    t
         LOCATED OUTSIDE OF TARRANT COUNTY
‘       *IF YOUIM VE MULTIPLE DEFENDANTS, A COPY 0F THIS FORMIS T0 BE SUBMITED
        FOR EACH DEFENDANT.                        x'    '




        IF THE DEFENDANT UI’ON WHOM YOU ARE FEWG IS TO BESERVED OUTSIDE
        OF TARRANT COUNTY, IT IS THE PLANTIFF’S RESPONSIBILITY TO PROVD)E
        TIE COURT THE FOLLOWING INFORMATION:
               1.    THE NAME OF THE CONSTABLE, SHERIFF, OR       AGENCY THAT WILL
                    BE SERVING THE CITATION.                OTHER

           "
                    balm, (gamma paw/1+ 3
               2.__TIHE.A.DDRESS AND PHONE—NUMBER OF THECONSTABLE, SI—IERIFF,—OR—'———
                   OTI-ER AGENCY TO SEND THE CITATION FOR SERVICE:

                                                        (12910 Lynda/z ISJOMMSM                   Fm;
                                                        Ste      Moo             .




                                    Mm: \>< “+5240
                            (2 LB 90% aLOO
               3.    THE SERVICE FEE THAT TIE ABOVE CONSTABLE, SHERIFF, OR OTI-ER
                     AGENCY REQUIRES TO SERVE A SMALL CLAIMS CITATION OR DEBT
                     CLAIMS CITATION. THIS PA YMENTMUST BE A MONEY ORDER 0R
                     CASHIERS CHECK AND JIMDE PA YABLE AS INSTR UCTED BY SAID AGENCY.



                     Plaintiff’s Signature:


                     Date Signed:
                                              \A

                                        ZQ ZOL/
                                                    m        M
        For more information, please see pamphlet regarding Filing a Justice Court Suit.
Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21   Page 14 of 42 PageID 14




                     Exhibit B-2
          Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                            Page 15 of 42 PageID 15
                                                                                                                       FILED
                                                                 CHRISTOPHER GREGORY                              February 1' 2021
                                                           JUDG_E
                                                            JUSTICE COURT, PRECINCT4                           JUSTICE COURT PCT. 4
                                                                                                              TARRANT COUNTY TEXAS

                                                                                                        BY.   M   2/1/2021 9:19:27AM


                  y                           H

    CASE #‘           5C —/vo56M/                                                                  D Defendant

    Case‘Party Name:


    I     WOWL Cm                                                   give my consent to Justice Court, Precinct 4 to
                               (Print Name)
    communicate with me and to receive ALL Court Documents electronically at the email listed below.


'


    Email Address:              mm {Mt/O? Q QJVWQUW CW                    -




    CellNumber:                   (8   r1"(LD%:I' bfggvo


    (I itial Below)

            am aware that there is some level of risk that third parties might be able to read unencrypted
              I
    emails. I further agree that I am responsible for‘providing the Justice Court, Precinct 4 any updates to
                      address.
    WU
                                                             ~




           authorize Justice Court, Precinct 4 to send ALL Court Documents electronically to me and am
              I
    aware that Justice Court, Precinct 4 is not responsible for any undeliverable Emails.

    |   can withdraw my consent for electroniccommunications at any time by submitting a request in


    writing to:                Justice Court, Precinct 4
                               6713 Telephone Rd. Suite 201
                               Fort Worth, TX 76135
                                Email: JP4Court@tarrantcounty.com
                               Fax: 817-850—2951




                                                                              Date:   i-Zél 202}
                                                                                              -


    Signaturez‘
                           AVMM/‘A’Ely
                           v
                                 W                    i
                       V

    Title:
                                                  (
        Clerk Signature:               ”Mi                                    Date:
                                                                                        og/éZJ/
Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21   Page 16 of 42 PageID 16




                     Exhibit B-3
             Case
              TARRANT4:21-cv-00436-P-BP
                       COUNTY                 Document 1 Filed 03/17/21   Page 17 of 42 PageID 17
         JUSTICE 0F THE PEACE, PCT. 4                                                                   I




      JUDGE CHRISTOPHER GREGORY
-._
                                                                                                    I


                                                                                                    -



-       NORTHWEST SUB-COURTHOUSE
           TELEPHONE ROAD SUITE 201
        6713                                                                                        .FOREVER
                                                                                                    i
                                                                                                               /   USA
           FORTWORTH,TEXAS   7613s




                               4114;          CWA7
                                                      0.“th Paw
                                     G901°   4 ndm’? 373mm“
                                 5E n/Xo                           (0/
                                ”DOM“ , ’1;-
                                                     vsaqo
                 \
                             Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                                                                                                                                                  Page 18 of 42 PageID 18

  \CHASEL‘.                   \
                                                                                                                                                    '




                                                                                                                                                                               \1                                                                           -./
                 Terms and Conditions (Remitter‘and Payee):
                                                                                                       _




                                                                         '




                             j Please keep this copy                                                                                                                 ~>J
                                 ,


                                                                 your record of th’e transaction  f_or
                         ‘
                                 *
                                     The laws of a specic state will consider these funds t6 be "abandoned"                                                                                                                                                                                                                          \


                                     if the Cashier‘s Check is not cashed by a certain time            a)                                                                                                                                                                                                                                                “\
                                          - Please
                                                   cash/depoSit this Cashier's Check as soon as possible to                                                                                                                                                      .




                                            prevent this frOm’occurring
                                          -ln most cases, the funds will be considered "abandoned"
   \.                                       before the "\(oid After" Date                           \                                                                                                                                                                                                                                        ,;
    ‘                            *
                                     Placing a Stop Payme‘nt on a Cashier's Check
                                          - Stop Payment can only be placed if the Cashier's Check
                                                                                                                                                                                                                                                                                                                                 K
                                                                                                        -\_

                                            is lost, stolen, or\destroyed
                                          - We may not re- issue or refund the funds after the
                                                                                                  stop payment has
                 l
                                 *
                                            been
                                                   placed
                                                           until 90 days after the original Check was issued
                                                                                                                          /                                                                                                                                                           V                                          \
                                                                                                                                                                                                                                                                                                                                 a


                                     Please visit a Chase branch to report a lost, stolen, or destroyed Cashier's Check I
                                                                                                                                                                           '
             \                       or for any other information                                                  \
                                                                           this item
                                                                ‘    about
                                                                                                                                                                                               J                                                                                                                                         \


                                                                                                  "‘                           Fonlvoun PROTECTION SAVE THIs copv                                                                                     customer copy
                                                                                                                                                                                                                                                                                                                             '



                                                                                                                                                                                                                                                                                                                                                         __/
                                                                                                                                   ‘
                                                                                                       {1'
                                                                                                                                       CASHIER'S CHECK                                                                                                                      9430233731
                                                                                                                                                        -
                                                                                                                                                                                                                                .
                                                                                                                               .                                                               y             I
                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                        01/30/2021                                    '
                                                                                                                                                                                                                                                                                          I,

                                                                                                                                                                                                                                        VoIa after 7 years

             Remitten                          THE MICHAEL BARACK AND MICHELLE                                                                                                                                     TRUST D
             T009/29/06                                                                                    .
                                                                                                                                                                                               BAPACK/JQINT LlVlNG
                                                                                                                                                                                                                                                                                                                                                             T:
                                                   "
                                                                                                           -‘-                                                                                                                                                        $** 80.00
                                                                                                                                                                                                                                                                                                         **

                                                                                                                                                                                                            “'
             Pay To The                        DALLAS COUNTY CONSTABLE
             Order 0f.                                                                                                                                          .,
                                                                                                                                                                                                       ,/
                                                                     ,
                                                                                                  3'3                                                                          Drawer.
                                                                                                                                                                                                            JPIIIIORGANIcHAsa BANK, N.A.
                                                                                                                                                                                  NON NEGOTIABLE
                                                                                  I.


         i




             :ljgoléor       information only. Comment has no effect on                                                                      payment.
                                                                                                                                   bankl‘s
                     /                                                                                                                                                                    H
                                                                                                                                                                                      V

                                                                                                                                                                                                                                                                                                                                                         —
                                                                   I\\                                                                                                                                                                                                                282111107 NEW01/oe 8810004306
                                                                                                                                                                                                                                                                             i
                                                                                            ..                                                                                                                                             \l
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                  II.‘II;_I.,I.JI_
                                                                                                                               x


iOLD     DOCUMENT MTG .THE. LIGHT?“
                                                                                                                                       CASHIERISCHECK
                                                                                                                                                                                                                 j
                                                   E‘:
                  UP.           TO .VIEW TRUE                                                                                                                                                                              '.           HO.LD DOCUMENT
                                                                                                                                                                                                                                                                                        Wig-ERMAVRK _$§f

             IAS
                                                                                   .’                  ‘
                                                                         ;WATERMARPV                                                                                                                                      III-4‘
                                                                                                                                                                                                                                                                 UP§O4THBE6G2HT3T§%E§aRUE -2
        CI
                                                                                                               I           I




                                                                                                                                                  Tate                                                            I       01/30/2021                              volumenyears
                                                                                                                                                                                                                                                                                          440

         Remitten                             THE MICHAEL BARACK AND MICHELLE                                                                                                                                                                   LIVING               TRUST                         D
                                                               -                                                                                                                          BARACK/JOINT
        .I'T009/29/06                                                                                                                                                                                   \



         pay To The DALLAS COUNTYI CONSTABLE                                                                                                                                              \l
                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                         _




         Order Of.
                                      '

                                                           .
                                                                                                                                                                                                                                                     -.'              me,- .,--;,...                .I

                                                                                                                                                                                                   I




                                     /

         Pay: EIGHTY DOLLARS AND 00 CENTS"
                             ‘

   \_
                                          ,
                                                                              '
                                                                                                  "'_./
                                                                                                  -.




                                               ;,' Do na1. wn‘Io ouIsIdetms box
                                                                                                                   -



                                               .
                                                                                                 .3                                                         I




        Memo:            50/65 6                       I                                                                                                             '

                                                                                                                                                                           .../
                                                                                                                                                                                  ,                                                                          .
                                                                                                                                                                                                                                                                     .--,
                                                                                                                                                                                                                                                                                                                                                                  -




                                                                                                                                                                                                       Reginald Chambers, Chief Administrative Ofcer                                                                                                     /
        Note' For information only Comment has no effect/on bank's payment
                                                                                        »        -|                    .
                                                                                                                                                                                          ,
                                                                                                                                                                                                       Jpn/[organ Chase Bank. NA
                                                                                                                                                                                                       Pnlumhne OH                                                            '
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                              \
                                                                                                                                                                                                                                                                                                                  \..,
                                                                                                                                                                                                                                                                                                                         ,


                                                                                                                                                                                                                                                                                                                                     a             ”1
                                                                                                                                                                                                                                                                                                                                                  3mm




                                 u-quuaaavatu- IDLLDDDDHI' 753558137518
                                                                                                                                                                                                                                                                                                                    '




                                                                                                                                                                                                                                                                                                   -,                                              "V,
                                                                          WARNING — DO NUI DASH UHtUK
                                                                      I
                                                                          WITHOUT NOTlNG WATERMARK.          '                          [i]
Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21   Page 19 of 42          PageID
                                                                          HOLD        19
                                                                               TO LIGHT TO VERIFY WATERMARK.



                                                                          X                          K                                                           M5“       /.


                                                                                DO NOT WRITE / SIGN / STAMP BELOW THIS LINE

                                                                          I                   DEPOSITORY BANK ENDORSEMENT                                         V




                        ‘3.




                                                     ~\_/




                                                                                      FOR INFORMATION CONCERNING THIS INSTRUMENT

                                                                                                               comAc‘r:
                                                                                                                                                                       m
                                                                                                   JPMOHGAN CHASE BANK, NA.
                                                                                                                                                                       0-)
                                                                _ _                                        1-866-593-0355                                              m
                                                            i
                                                                                                       /                                                               I
                                                                                                                                                                       0-)
                                                                                                                                                                           )
                                                            i
                                                            '


                                                                              a
                                                                                          Security features onjhis document include a
                                                                                  Micro-Print Endorsement Line, Watermark and Visible Fibers.
                                                                                  a                                                                                    N        _




                                                                                       Absence of xhese features may indicate alteration.
                                                                                   (lvPadlock design Is a mittcallon mark nI Check Paymen‘. Sysicms Assodallon         O
          Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                          Page 20 of 42 PageID 20

                                           SHERIFF’S OR CONSTABLE’S RETURN
         CAME TO HAND ON THE                  DAY OF                          A.D.             ,   AT
O’CLOCK    ,   _   M. AND   EXECUTED ON THE              DAY OF                                         ,            ,   AT
                     O’CLOCK   ,      M.   BY DELIVERING TO




DEFENDANT, OR DEFENDANTS, IN PERSON A TRUE COPY OF THIS CITATION



NOT SERVED AS TO THE FOLLOWING NAMED DEFENDANT FOR THE REASONS SET OPPOSITE NAME.




FEES-SERVING         $
                                                            *SHERIFF / CONSTABLE,
         COP.        $                                       PRECINCT NO.

         TOTAL       $                                                                 COUNTY, TEXAS
*    STRIKE IF NOT APPLICABLE                               BY DEPUTY
*****************k***************************************************************************************
                                                  ORIGINAL CIVIL CITATION
IN   THE JUSTICE COURT                                        ISSUED FEBRUARY 01, 2021

CHRISTOPHER GREGORY
JUSTICE OF THE PEACE, PRECINCT FOUR                                            817-238-4425
6713 TELEPHONE ROAD STE 201                                           FAX      817-850-2951
FORT WORTH TEXAS 76135
                                                 CASE NO. JP04-21-SC00010561

PLAINTIFF(S):
    HARTMAN MONICA                            13724 MALLARD SPRINGES DR                       HOME: 817457-4850
                                              HASLET, Tx 76052
ATTORNEY(S) FOR PLAINTIFF(S):

                                                               vs.

DEFENDANT(S):
    TRU ENERGY                                SRV: DUSTIN SPARKS, REGISTERED AGENT                 WORK:    214-390-2300
                                              C/o LIBBY SPARKS LAw FIRM
                                              5950 BERKSHIRE STE 200
                                              DALLAS, TX 75225
ATTORNEY(S) FOR DEFENDANT(S):
***k************************k**********************k****************************************************
DALLAS CO PCT 3                                   JP04-21-SC00010561
                         ***PLEASE ARRIVE 15 MINUTES BEFORE SCHEDULED COURT TIME***
                                    ***NO SHORTS ALLOWED IN COURTROOM***
         Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                       Page 21 of 42 PageID 21

                                            **ORIGINAL CIVIL CITATION“

                                                  THE STATE OF TEXAS

TO:    TRU ENERGY
       C/O LIBBY SPARKS LAW FIRM
       5950 BERKSHIRE STE 200
       DALLAS TX 75225
       SRV: DUSTIN SPARKS, REGISTERED AGENT

         DEFENDANT, GREETING:

        YOU ARE HEREBY COMMANDED TO APPEAR BY FILING A WRITTEN ANSWER TO THE PLAINTIFF’S
PETITION BEFORE THE JUSTICE COURT, PRECINCT FOUR AT 6713 TELEPHONE ROAD STE 201 FORT WORTH TEXAS
76135, SAID PLAINTIFF BEING

HARTMAN MONICA                                                                PLAINTIFF

      AND SAID:

TRU ENERGY                                                                    DEFENDANT

FILED FEBRUARY      01, 202],   FILE NO. JP04-21-SC00010561 SUED UPON: SEE PETITION ATTACHED, PLUS COURT
COSTS.

                  PLAINTIFF RESERVES THE RIGHT TO PLEAD FURTHER ORALLY AT TIME OF TRIAL
      ***************************************************************************************************
                                                NOTICE TO DEFENDANT

“YOU HAVE BEEN SUED. YOU MAY EMPLOY AN ATTORNEY TO HELP YOU IN DEFENDING AGAINST THIS
LAWSUIT. BUT YOU ARE NOT REQUIRED TO EMPLOY AN ATTORNEY. YOU 0R YOUR ATTORNEY MUST FILE
AN ANSWER WITH THE COURT. YOUR ANSWER IS DUE BY THE END OF THE 14TH DAY AFTER THE DAY YOU
WERE SERVED THESE PAPERS. IF THE 14m DAY IS A SATURDAY, SUNDAY, COUNTY HOLIDAY, OR ON A DAY
THAT THE COURT CLOSES BEFORE 5:00 P.M. YOUR ANSWER IS DUE ON THE NEXT BUSINESS DAY. D0 NOT
IGNORE THESE PAPERS. IF YOU DO NOT FILE AN ANSWER BY THE DUE DATE, A DEFAULT JUDGMENT MAY
BE TAKEN AGAINST YOU. FOR FURTHER INFORMATION, CONSULT PART V OF THE TEXAS RULES 0F CIVIL
PROCEDURE, WHICH IS AVAILABLE ONLINE AND ALSO AT THE COURT LISTED ON THIS CITATION.” UPON
TIMELY REQUEST, NO LATER THAN l4 DAYS BEFORE THE DAY SET FOR TRIAL, AND PAYMENT OF A $22.00
JURY FEE, THIS CASE WILL BE HEARD BY A JURY.”
      ***************************************************************************************************


      THE OFFICER EXECUTING THIS WRIT SHALL PROMPTLY SERVE THE SAME ACCORDING TO
REQUIREMENTS OF LAW, AND THE MANDATES HEREOF, AND MAKE DUE RETURN AS THE LAW DIRECTS.
         GIVEN UNDER MY HAND THIS IST DAY OF FEBRUARY, 2021.




             “33mg“                              CHRISTOPHER GREGORY
                                                 JUSTICE 0E THE PEACE, pRECINCT FOUR
                                                 TARRANT COUNTY, TEXAS

                                                          BY; /S/   EWKVMW         U
                                                             CLERK OF THE JUSTICE COURT
          Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                Page 22 of 42 PageID 22

                                             ORIGINAL CIVIL CITATION**

                                               THE STATE OF TEXAS

T0: TRU ENERGY
     C/O LIBBY SPARKSLAW FIRM
     5950BERKSHIRE STE 200
     DALLAS TX 75225
     SRV: DUSTIN SPARKS, REGISTERED AGENT

         DEFENDANT, GREETING:

       YOU ARE HEREBY COMMANDED TO APPEAR BY FILING A WRITTEN ANSWER TO THE PLAINTIFF’S
PETITION BEFORE THE JUSTICE COURT, PRECINCT FOUR AT 6713 TELEPHONE ROAD STE 201
FORT WORTH TEXAS 76135, SAID PLAINTIFF BEING

HARTMAN MONICA                                                           PLAINTIFF

    AND SAID:

TRU ENERGY                                                               DEFENDANT

FILED FEBRUARY 01, 2021, FILE NO. JP04-21-SC00010561 SUED UPON: SEE PETITION ATTACHED, PLUS COURT
COSTS.

                      PLAINTIFF RESERVES THE RIGHT TO PLEAD FURTHER ORALLY AT TIME OF TRIAL
    ***************************************************************************************************
                                             NOTICE TO DEFENDANT

“YOU HAVE BEEN SUED. YOU MAY EMPLOY AN ATTORNEY TO HELP YOU IN DEFENDING AGAINST THIS
LAWSUIT. BUT YOU ARE NOT REQUIRED TO EMPLOY AN ATTORNEY. YOU OR YOUR ATTORNEY MUST FILE
AN ANSWER WITH THE COURT. YOUR ANSWER IS DUE BY THE END OF THE 14TH DAY AFTER THE DAY YOU
WERE SERVED THESE PAPERS. IF THE 14m DAY IS A SATURDAY, SUNDAY, COUNTY HOLIDAY, OR ON A DAY
THAT THE COURT CLOSES BEFORE 5:00 P.M. YOUR ANSWER IS DUE ON THE NEXT BUSINESS DAY. DO NOT
IGNORE THESE PAPERS. IF YOU DO NOT FILE AN ANSWER BY THE DUE DATE, A DEFAULT JUDGMENT MAY
BE TAKEN AGAINST YOU. FOR FURTHER INFORMATION, CONSULT PART V OF THE TEXAS RULES OF CIVIL
PROCEDURE, WHICH IS AVAILABLE ONLINE AND ALSO AT THE COURT LISTED ON THIS CITATION.” UPON
TIMELY REQUEST, NO LATER THAN 14 DAYS BEFORE THE DAY SET FOR TRIAL, AND PAYMENT OF A $22.00
JURY FEE, THIS CASE WILL BE HEARD BY A JURY.”
    ***************************************************************************************************

      THE OFFICER EXECUTING THIS WRIT SHALL PROMPTLY SERVE THE SAME ACCORDING TO
REQUIREMENTS OF LAW, AND THE MANDATES HEREOF, AND MAKE DUE RETURN AS THE LAW DIRECTS.

         GIVEN UNDER MY HAND THIS IST DAY OF FEBRUARY, 2021.
         O
             .‘..
             «to a.




                                              CHRISTOPHER GREGORY
                                              JUSTICE OF THE PEACE, PRECINCT FOUR
                                              TARRANT COUNTY, TEXAS

                                                     BY      ORIGINAL SIGNED
                                                          CLERK OF THE JUSTICE COURT
          Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                      Page 23 of 42 PageID 23

                                         SHERIFF’S OR CONSTABLE’S RETURN
         CAME TO HAND ON THE               DAY OF                         A.D.             ,   AT

O’CLOCK ,   _    M. AND   EXECUTED ON THE             DAY OF                                        ,                  ,AT
                   O’CLOCK   ,      M.   BY DELIVERING TO




DEFENDANT, OR DEFENDANTS, IN PERSON A TRUE COPY OF THIS CITATION



NOT SERVED AS TO THE FOLLOWING NAMED DEFENDANT FOR THE REASONS SET OPPOSITE NAME.




FEES-SERVING       $
                                                          *SHERIFF / CONSTABLE,
         COP.      $                                       PRECINCT NO.

         TOTAL     $                                                                COUNTY, TEXAS
*    STRIKE IF NOT APPLICABLE                             BY DEPUTY
********k***********************************************************************************************
                                                ORIGINAL CIVIL CITATION

IN   THE JUSTICE COURT                                    ISSUED FEBRUARY 01, 2021

CHRISTOPHER GREGORY
JUSTICE OF THE PEACE, PRECINCT FOUR                                        817-238—4425
6713 TELEPHONE ROAD STE 201                                        FAX     817-850-2951
FORT WORTH TEXAS 76135
                                               CASE NO. JP04-21-SC00010561

PLAINTIFF(S):
    HARTMAN MONICA                          13724 MALLARD SPRINGEs DR                     HOME:         817—657-4850
                                            HASLET, Tx 76052
ATTORNEY(S) FOR PLAINTIFF(S):

                                                            vs.

DEFENDANT(S):
    TRU ENERGY                              SRV: DUSTIN SPARKS, REGISTERED AGENT               WORK:       214-390-2300
                                            C/O LIBBY SPARKS LAw FIRM
                                            5950 BERKSHIRE STE 200
                                            DALLAS, TX 75225
ATTORNEY(S) FOR DEFENDANT(S):
********k******k**************************************************************kiii*******************k**
DALLAS CO PCT 3                                   JP04-21-SC00010561
                       ***PLEASE ARRIVE 15 MINUTES BEFORE SCHEDULED COURT TIME***
                                  ***NO SHORTS ALLOWED IN COURTROOM***
               Case 4:21-cv-00436-P-BPCaseDocument
                                           No.     1 Filed 03/17/21             é C'jé/                          Page 24 of 42 PageID 24


      mo m ca            (

                  (Plaintiff)
                                      Ham                                                        E [7
                                                                                                                    JUSTICE OF THE PEACE COURT
                                                                                                                                                   N
                                                                                                                                                             ’       aw l
                                                                                                                                                                 if???
                                                           ’
                                                                                                                                                   §                ' ‘
                                                                                                                                                        :—




                                                                    C/o    /K€j'rig7’51”}                                PRECINCTNO.       __4                   g
                                                                                                                                                                 O
        lfM
                       W33] (ulbwsiguyk'SE/W-W
                  (Defendan t ) W gg_____w
                                     ALL
                                         3 Q                                                            “WM? 15$
                                                                                                                    TARRANT COUNTY, TE           As
                                                                                                                                                   a};
                                                                                                                                                   i‘x
                                                       {gsho/EH
                                                                                   cm>M5LFTIE3w
                                                                                                                                                   “PC;
              Ihereby state that I am filing a Small Claims Case. A small claims case is a lawsuit brought for the recovery
                                                                                                                            grey damages, civil  of'
              penalties, or personal property. The claim can be for no more than $19,988 excluding statutory interest and cougosts ha including
              attorney’s fees, if any.                                                           Wu                                 A

 l,    mayh‘m                                                                      ,whose addressis     \g%Z"                WklaA Qommgkf.
        (Plaintiff)                                                                                    (Street and Number)


          ng V4";HmmavMZ‘
                 \>< 710 06                        1                                    ,and my telephone numbers are        g (95} Lrggo
        (City, State and Zip)
                                                                                                                             LA w Fla
                 1 ‘05? ‘L+96\ 0
                                                                                                                                   (Home/Cell)

                                           \Vl/t BAMV /l-AW mg 7 (:7? 5‘
                                               .


 And
         ®\                                                     ,and_saysthat



                                                                                                                                                                 @v
           V(Work/Fax)                                                             (Defendant)


 Whoseaddressis                 6a 50 WtSmiVé gut+’( 2:00 (Dallag/[X
                                (Streetand Number)                                                                  (CW State   and ZIP)
                                                                                                                                                                 7;?25
 And telephone numbers are               Zlq           ~
                                                               %o
                                                                      '
                                                                          2%00             and
                                                                                                 2‘   lq $0l O 2%00                                    whoseidentifying
                                             (Home/éell)                                         (Work/Fax)


 information is as follows, if known, DOB                                            Last 3 Numbers of DL                       Last 3 Numbers of SS



 Reason forfiling this Lawsuit:                                V/O C, ’4 7—7 A/r    O                 0/
                                                                                                   /(?m                                     V‘

       Comm/VIM mirage. 0V. 0W)»                                                            (“VF/JV»
              Alf-7’ femlzffzcl                                           m u/d’           Dugm                     H goa/la
                                                           o/I/       Kan/«u: 0%
                                                                                                               TédEA/Kfz/I/
 IF SUING FOR PERSONAL PROPERTY, YOU MUSTINCLUDE THE VALUE OF EACH ITEM AND IDENTIFY WHAT YOU ARE SEEKING T0 RECOVER EXACTLYJEX.
 ”POSSESSION 0F ABC BRAND LEATHER CHAIR VALUEDATSSOD. 00, ABC BRAND COFFEE TABLE VALUED AT$150.00. PLAINTIFF WISHES T0 RECOVER THE
 POSSESSION OF EACH ITEM OR THE VALUE THEREOF. ”)


                                        In   the amount of $         q 600C 00                                  Plus Court Costs.




J!    hereby give my consentfor the answer and any other motions or pleadings to be sent to my email address which is:

                      W\ baI/Aok 07’ 9
                                                                          nned       .Com
                                                                                                                                                       JP-4-702-     Rev. 8/13
                        Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                    Page 25 of 42 PageID 25



.                  I
    '.o1‘(a   -
                        b
                       1"-'I
        Justice of the Peace Court No. 4
       “gyroxmf‘...
          .......


The Honorable Christopher ”Chris” Gregory

RE: HEARINGS


During the COVlD-19 state of disaster, the Justice of the Peace Court No. 4 will conduct ONLY
hearings via ZOOM
To Appear by Zoom:

              1.       Hearing via Zoom       include the following:
                          a. For any witnesses appearing via Zoom, you will need to include their full name, email and

                              telephone number.
                               b.   All documents MUST be filed or emailed to the Court, no later than 12:00 p.m. the business day
                                    prior to your hearing. Please reference your case number. Email to
                                ip4court@tarrantcountv.com
              2.       You can DOWNLOAD the free Zoom App on your smartphone (ANDROID OR APPLE) or computer at
                       https:[[www.zoom.us prior to your hearing date and time.
              3.       On the date and time of your hearing listed in the Notice of Hearing/Order, OPEN a web browser of
                       your choice, then ENTER the Zoom link information that was sent to you in a separate email.
              4.       Once you connect, please WAIT to be checked in. you will be placed in a ”waiting room” and on mute
                       or silent until your hearing begins.
              5.       Exhibits — hearing/trial exhibits, except for rebuttal or those that cannot be anticipated,         be pre-
                       marked, exchanged with counsel/self—represented parties, and EMAILED to the court as separate PDF
                       files at least three (3) days prior to the Zoom hearing. Exhibits shall be saved as separate files, in PDF,
                       MP4 or JPEG format named and marked using the following FORMAT:
                                Cause Number-Party Designation-Exhibit Number-Hearing Date
                                    EXAMPLE: JPO4-20-DC00001234-Petitioner=Exhibit 12- 12-01-2020
              6.       Zoom proceedings are actual court proceedings conducted in a Virtual Courtroom. Hearings will be live
                       streamed to the public, so participants must treat Zoom proceedings with the same respect as in-
                       person court proceedings. All of the usual in person courtroom decorum, demeanor, and dress code
                       rules shall apply.
              7. lT IS ORDERED THAT RECORDING ZOOM PROCEEDINGS IS STRICTLY FORBIDDEN. Attorneys, self-
                 represented parties, witnesses and attendees participating in remote hearings, or members ofthe
                 public viewing a live stream, are prohibited from recording, capturing, saving, broadcasting, televising
                 or photographing the proceeding in any manner. FAILURE TO ABIDE BY THIS ORDER MAY RESULT IN
                 CONTEMPT OF COURT PROCEEDINGS.
              8. You must review the Tarrant County Justice Court, Pct. 4 Rules and Procedures for E-hearings/E-trial
                 Documents, which provides you with necessary additional information.
              -To access required forms, please visit our website at:
              http://www.tarrantcountv.com/en/iustice—of—the-peace-courts/iustice-4.html
       Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                 Page 26 of 42 PageID 26

You do not need an accountato use Zoom and the service is free. You may use a cellphone,
tablet, or computer. The coul‘t is able to swear in witnesses and parties over Zoom; please
have a picture identification with you to show the Court. Please review the tips below for
your video hearings.
                                                                     -




   “If you are*unable
               *
                      to appear via ZOOM, please contact the Court immediately at
(81 7)238-4425

                            COURT HEARING VIDEO CONFERENCING TIPS

   o     Dress and look like you are going to court. No hats please.
   o     Do your best to have a stable internet connection. Ask others in your house or office to avoid large
         data use (game streaming; video streaming; etc.) while on a videoconference call.
   o     Use your full real name. Avoid using nicknames or the device’s default name setting.
   o     Be as still as possible while speaking and waiting to speak.
   o     Do your best to have a solid or non-distracting background, or utilize a virtual background.
   o     Have the camera face you straight on. Avoid leaning in or away from camera.
   o     Be aware of your microphone and audio set up. Mute your microphone unless you are speaking.
         (Wireless earbuds are less distracting than large headphones and exclude outside noise. Wired
         earbuds can be distracting and the built-in microphone often rubs on your clothes.)
   o     Speak slowly and clearly. Avoid speaking over others.
   o    .Avoid typing, eating, or drinking during the conference.
   o     Do your best to ensure privacy during the conference; everyone understands children, pets, and
         other members of the household might wander in.
Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21   Page 27 of 42 PageID 27


                  WITNESS REQUEST FOR ZOOM ATTENDANCE:
Cause No.:

WITNESS #1:
     NAME:
     EMAIL:
     PHONE:

WITNESS #2:
     NAME:
     EMAIL:
     PHONE:

WITNESS #3:
     NAME:
     EMAIL:
     PHONE:

WITNESS #4:
     NAME:
     EMAIL:
     PHONE:

WITNESS #5:
     NAME:
     EMAIL:
     PHONE:



PLEASE FILL OUT THE ATTACHED FORM AND RETURN TO THE COURT lN-PERSON OR BY
EMAIL AT: JP4COURT@TARRANTCOUNTY.COM AT LEAST 3 DAYS PRIOR TO YOUR
HEARING.
Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                               Page 28 of 42 PageID 28



                           Agreement to Receive Electronic Communication
                                                JUDGE CHRISTOPHER GREGORY
                                                  JUSTICE COURT, PRECINCT4




 CASE #                                                          D Plaintiff             D Defendant

 Case Party Name:



 l                                                        give my consent to Justice Court, Precinct 4 to
                                                                                                 '

                   (Print Name)
 communicate with me and to receive ALL Court Documents electronically at the email listed below.


 Email Address:

 Cell Number:



 (Initial Below)
         am aware that there is some level of risk that third parties might be able to read unencrypted
           I
 emails. lfurther agree that / am responsible for providing the Justice Court, Precinct 4 any updates to
                                                                                          l




  my email address.
        l authorize Justice Court, Precinct 4 to send ALL Court Documents electronically to me and am
  aware thatJustice Court, Precinct 4 is not responsible for any undeliverable Emails,

  l   can withdraw my consent for electroniccommunications at any time by submitting a requestin

  writing to:      Justice Court, Precinct 4
                   6713 Telephone Rd. Suite 201
                   Fort WOrth, TX 76135
                   Email: JP4C‘ourt@ta rrantcounty.com‘
                   Fax: 817-850-2951




  Signature:                                                       Date:


  Title:


     Clerk Signature:                                              Date:
Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21   Page 29 of 42 PageID 29




                     Exhibit B-4
         Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                       Page 30 of 42 PageID 30

                                            **ORIGINAL CIVIL CITATION“

                                                  THE STATE OF TEXAS

TO:    TRU ENERGY
       C/O LIBBY SPARKS LAW FIRM
       5950 BERKSHIRE STE 200
       DALLAS TX 75225
       SRV: DUSTIN SPARKS, REGISTERED AGENT

         DEFENDANT, GREETING:

        YOU ARE HEREBY COMMANDED TO APPEAR BY FILING A WRITTEN ANSWER TO THE PLAINTIFF’S
PETITION BEFORE THE JUSTICE COURT, PRECINCT FOUR AT 6713 TELEPHONE ROAD STE 201 FORT WORTH TEXAS
76135, SAID PLAINTIFF BEING

HARTMAN MONICA                                                                PLAINTIFF

      AND SAID:

TRU ENERGY                                                                    DEFENDANT

FILED FEBRUARY      01, 202],   FILE NO. JP04-21-SC00010561 SUED UPON: SEE PETITION ATTACHED, PLUS COURT
COSTS.

                  PLAINTIFF RESERVES THE RIGHT TO PLEAD FURTHER ORALLY AT TIME OF TRIAL
      ***************************************************************************************************
                                                NOTICE TO DEFENDANT

“YOU HAVE BEEN SUED. YOU MAY EMPLOY AN ATTORNEY TO HELP YOU IN DEFENDING AGAINST THIS
LAWSUIT. BUT YOU ARE NOT REQUIRED TO EMPLOY AN ATTORNEY. YOU 0R YOUR ATTORNEY MUST FILE
AN ANSWER WITH THE COURT. YOUR ANSWER IS DUE BY THE END OF THE 14TH DAY AFTER THE DAY YOU
WERE SERVED THESE PAPERS. IF THE 14m DAY IS A SATURDAY, SUNDAY, COUNTY HOLIDAY, OR ON A DAY
THAT THE COURT CLOSES BEFORE 5:00 P.M. YOUR ANSWER IS DUE ON THE NEXT BUSINESS DAY. D0 NOT
IGNORE THESE PAPERS. IF YOU DO NOT FILE AN ANSWER BY THE DUE DATE, A DEFAULT JUDGMENT MAY
BE TAKEN AGAINST YOU. FOR FURTHER INFORMATION, CONSULT PART V OF THE TEXAS RULES 0F CIVIL
PROCEDURE, WHICH IS AVAILABLE ONLINE AND ALSO AT THE COURT LISTED ON THIS CITATION.” UPON
TIMELY REQUEST, NO LATER THAN l4 DAYS BEFORE THE DAY SET FOR TRIAL, AND PAYMENT OF A $22.00
JURY FEE, THIS CASE WILL BE HEARD BY A JURY.”
      ***************************************************************************************************


      THE OFFICER EXECUTING THIS WRIT SHALL PROMPTLY SERVE THE SAME ACCORDING TO
REQUIREMENTS OF LAW, AND THE MANDATES HEREOF, AND MAKE DUE RETURN AS THE LAW DIRECTS.
         GIVEN UNDER MY HAND THIS IST DAY OF FEBRUARY, 2021.




             “33mg“                              CHRISTOPHER GREGORY
                                                 JUSTICE 0E THE PEACE, pRECINCT FOUR
                                                 TARRANT COUNTY, TEXAS

                                                          BY; /S/   EWKVMW         U
                                                             CLERK OF THE JUSTICE COURT
          Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                Page 31 of 42 PageID 31

                                             ORIGINAL CIVIL CITATION**

                                               THE STATE OF TEXAS

T0: TRU ENERGY
     C/O LIBBY SPARKSLAW FIRM
     5950BERKSHIRE STE 200
     DALLAS TX 75225
     SRV: DUSTIN SPARKS, REGISTERED AGENT

         DEFENDANT, GREETING:

       YOU ARE HEREBY COMMANDED TO APPEAR BY FILING A WRITTEN ANSWER TO THE PLAINTIFF’S
PETITION BEFORE THE JUSTICE COURT, PRECINCT FOUR AT 6713 TELEPHONE ROAD STE 201
FORT WORTH TEXAS 76135, SAID PLAINTIFF BEING

HARTMAN MONICA                                                           PLAINTIFF

    AND SAID:

TRU ENERGY                                                               DEFENDANT

FILED FEBRUARY 01, 2021, FILE NO. JP04-21-SC00010561 SUED UPON: SEE PETITION ATTACHED, PLUS COURT
COSTS.

                      PLAINTIFF RESERVES THE RIGHT TO PLEAD FURTHER ORALLY AT TIME OF TRIAL
    ***************************************************************************************************
                                             NOTICE TO DEFENDANT

“YOU HAVE BEEN SUED. YOU MAY EMPLOY AN ATTORNEY TO HELP YOU IN DEFENDING AGAINST THIS
LAWSUIT. BUT YOU ARE NOT REQUIRED TO EMPLOY AN ATTORNEY. YOU OR YOUR ATTORNEY MUST FILE
AN ANSWER WITH THE COURT. YOUR ANSWER IS DUE BY THE END OF THE 14TH DAY AFTER THE DAY YOU
WERE SERVED THESE PAPERS. IF THE 14m DAY IS A SATURDAY, SUNDAY, COUNTY HOLIDAY, OR ON A DAY
THAT THE COURT CLOSES BEFORE 5:00 P.M. YOUR ANSWER IS DUE ON THE NEXT BUSINESS DAY. DO NOT
IGNORE THESE PAPERS. IF YOU DO NOT FILE AN ANSWER BY THE DUE DATE, A DEFAULT JUDGMENT MAY
BE TAKEN AGAINST YOU. FOR FURTHER INFORMATION, CONSULT PART V OF THE TEXAS RULES OF CIVIL
PROCEDURE, WHICH IS AVAILABLE ONLINE AND ALSO AT THE COURT LISTED ON THIS CITATION.” UPON
TIMELY REQUEST, NO LATER THAN 14 DAYS BEFORE THE DAY SET FOR TRIAL, AND PAYMENT OF A $22.00
JURY FEE, THIS CASE WILL BE HEARD BY A JURY.”
    ***************************************************************************************************

      THE OFFICER EXECUTING THIS WRIT SHALL PROMPTLY SERVE THE SAME ACCORDING TO
REQUIREMENTS OF LAW, AND THE MANDATES HEREOF, AND MAKE DUE RETURN AS THE LAW DIRECTS.

         GIVEN UNDER MY HAND THIS IST DAY OF FEBRUARY, 2021.
         O
             .‘..
             «to a.




                                              CHRISTOPHER GREGORY
                                              JUSTICE OF THE PEACE, PRECINCT FOUR
                                              TARRANT COUNTY, TEXAS

                                                     BY      ORIGINAL SIGNED
                                                          CLERK OF THE JUSTICE COURT
          Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                      Page 32 of 42 PageID 32

                                         SHERIFF’S OR CONSTABLE’S RETURN
         CAME TO HAND ON THE               DAY OF                         A.D.             ,   AT

O’CLOCK ,   _    M. AND   EXECUTED ON THE             DAY OF                                        ,                  ,AT
                   O’CLOCK   ,      M.   BY DELIVERING TO




DEFENDANT, OR DEFENDANTS, IN PERSON A TRUE COPY OF THIS CITATION



NOT SERVED AS TO THE FOLLOWING NAMED DEFENDANT FOR THE REASONS SET OPPOSITE NAME.




FEES-SERVING       $
                                                          *SHERIFF / CONSTABLE,
         COP.      $                                       PRECINCT NO.

         TOTAL     $                                                                COUNTY, TEXAS
*    STRIKE IF NOT APPLICABLE                             BY DEPUTY
********k***********************************************************************************************
                                                ORIGINAL CIVIL CITATION

IN   THE JUSTICE COURT                                    ISSUED FEBRUARY 01, 2021

CHRISTOPHER GREGORY
JUSTICE OF THE PEACE, PRECINCT FOUR                                        817-238—4425
6713 TELEPHONE ROAD STE 201                                        FAX     817-850-2951
FORT WORTH TEXAS 76135
                                               CASE NO. JP04-21-SC00010561

PLAINTIFF(S):
    HARTMAN MONICA                          13724 MALLARD SPRINGEs DR                     HOME:         817—657-4850
                                            HASLET, Tx 76052
ATTORNEY(S) FOR PLAINTIFF(S):

                                                            vs.

DEFENDANT(S):
    TRU ENERGY                              SRV: DUSTIN SPARKS, REGISTERED AGENT               WORK:       214-390-2300
                                            C/O LIBBY SPARKS LAw FIRM
                                            5950 BERKSHIRE STE 200
                                            DALLAS, TX 75225
ATTORNEY(S) FOR DEFENDANT(S):
********k******k**************************************************************kiii*******************k**
DALLAS CO PCT 3                                   JP04-21-SC00010561
                       ***PLEASE ARRIVE 15 MINUTES BEFORE SCHEDULED COURT TIME***
                                  ***NO SHORTS ALLOWED IN COURTROOM***
               Case 4:21-cv-00436-P-BPCaseDocument
                                           No.     1 Filed 03/17/21             é C'jé/                          Page 33 of 42 PageID 33


      mo m ca            (

                  (Plaintiff)
                                      Ham                                                        E [7
                                                                                                                    JUSTICE OF THE PEACE COURT
                                                                                                                                                   N
                                                                                                                                                             ’       aw l
                                                                                                                                                                 if???
                                                           ’
                                                                                                                                                   §                ' ‘
                                                                                                                                                        :—




                                                                    C/o    /K€j'rig7’51”}                                PRECINCTNO.       __4                   g
                                                                                                                                                                 O
        lfM
                       W33] (ulbwsiguyk'SE/W-W
                  (Defendan t ) W gg_____w
                                     ALL
                                         3 Q                                                            “WM? 15$
                                                                                                                    TARRANT COUNTY, TE           As
                                                                                                                                                   a};
                                                                                                                                                   i‘x
                                                       {gsho/EH
                                                                                   cm>M5LFTIE3w
                                                                                                                                                   “PC;
              Ihereby state that I am filing a Small Claims Case. A small claims case is a lawsuit brought for the recovery
                                                                                                                            grey damages, civil  of'
              penalties, or personal property. The claim can be for no more than $19,988 excluding statutory interest and cougosts ha including
              attorney’s fees, if any.                                                           Wu                                 A

 l,    mayh‘m                                                                      ,whose addressis     \g%Z"                WklaA Qommgkf.
        (Plaintiff)                                                                                    (Street and Number)


          ng V4";HmmavMZ‘
                 \>< 710 06                        1                                    ,and my telephone numbers are        g (95} Lrggo
        (City, State and Zip)
                                                                                                                             LA w Fla
                 1 ‘05? ‘L+96\ 0
                                                                                                                                   (Home/Cell)

                                           \Vl/t BAMV /l-AW mg 7 (:7? 5‘
                                               .


 And
         ®\                                                     ,and_saysthat



                                                                                                                                                                 @v
           V(Work/Fax)                                                             (Defendant)


 Whoseaddressis                 6a 50 WtSmiVé gut+’( 2:00 (Dallag/[X
                                (Streetand Number)                                                                  (CW State   and ZIP)
                                                                                                                                                                 7;?25
 And telephone numbers are               Zlq           ~
                                                               %o
                                                                      '
                                                                          2%00             and
                                                                                                 2‘   lq $0l O 2%00                                    whoseidentifying
                                             (Home/éell)                                         (Work/Fax)


 information is as follows, if known, DOB                                            Last 3 Numbers of DL                       Last 3 Numbers of SS



 Reason forfiling this Lawsuit:                                V/O C, ’4 7—7 A/r    O                 0/
                                                                                                   /(?m                                     V‘

       Comm/VIM mirage. 0V. 0W)»                                                            (“VF/JV»
              Alf-7’ femlzffzcl                                           m u/d’           Dugm                     H goa/la
                                                           o/I/       Kan/«u: 0%
                                                                                                               TédEA/Kfz/I/
 IF SUING FOR PERSONAL PROPERTY, YOU MUSTINCLUDE THE VALUE OF EACH ITEM AND IDENTIFY WHAT YOU ARE SEEKING T0 RECOVER EXACTLYJEX.
 ”POSSESSION 0F ABC BRAND LEATHER CHAIR VALUEDATSSOD. 00, ABC BRAND COFFEE TABLE VALUED AT$150.00. PLAINTIFF WISHES T0 RECOVER THE
 POSSESSION OF EACH ITEM OR THE VALUE THEREOF. ”)


                                        In   the amount of $         q 600C 00                                  Plus Court Costs.




J!    hereby give my consentfor the answer and any other motions or pleadings to be sent to my email address which is:

                      W\ baI/Aok 07’ 9
                                                                          nned       .Com
                                                                                                                                                       JP-4-702-     Rev. 8/13
                        Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                    Page 34 of 42 PageID 34



.                  I
    '.o1‘(a   -
                        b
                       1"-'I
        Justice of the Peace Court No. 4
       “gyroxmf‘...
          .......


The Honorable Christopher ”Chris” Gregory

RE: HEARINGS


During the COVlD-19 state of disaster, the Justice of the Peace Court No. 4 will conduct ONLY
hearings via ZOOM
To Appear by Zoom:

              1.       Hearing via Zoom       include the following:
                          a. For any witnesses appearing via Zoom, you will need to include their full name, email and

                              telephone number.
                               b.   All documents MUST be filed or emailed to the Court, no later than 12:00 p.m. the business day
                                    prior to your hearing. Please reference your case number. Email to
                                ip4court@tarrantcountv.com
              2.       You can DOWNLOAD the free Zoom App on your smartphone (ANDROID OR APPLE) or computer at
                       https:[[www.zoom.us prior to your hearing date and time.
              3.       On the date and time of your hearing listed in the Notice of Hearing/Order, OPEN a web browser of
                       your choice, then ENTER the Zoom link information that was sent to you in a separate email.
              4.       Once you connect, please WAIT to be checked in. you will be placed in a ”waiting room” and on mute
                       or silent until your hearing begins.
              5.       Exhibits — hearing/trial exhibits, except for rebuttal or those that cannot be anticipated,         be pre-
                       marked, exchanged with counsel/self—represented parties, and EMAILED to the court as separate PDF
                       files at least three (3) days prior to the Zoom hearing. Exhibits shall be saved as separate files, in PDF,
                       MP4 or JPEG format named and marked using the following FORMAT:
                                Cause Number-Party Designation-Exhibit Number-Hearing Date
                                    EXAMPLE: JPO4-20-DC00001234-Petitioner=Exhibit 12- 12-01-2020
              6.       Zoom proceedings are actual court proceedings conducted in a Virtual Courtroom. Hearings will be live
                       streamed to the public, so participants must treat Zoom proceedings with the same respect as in-
                       person court proceedings. All of the usual in person courtroom decorum, demeanor, and dress code
                       rules shall apply.
              7. lT IS ORDERED THAT RECORDING ZOOM PROCEEDINGS IS STRICTLY FORBIDDEN. Attorneys, self-
                 represented parties, witnesses and attendees participating in remote hearings, or members ofthe
                 public viewing a live stream, are prohibited from recording, capturing, saving, broadcasting, televising
                 or photographing the proceeding in any manner. FAILURE TO ABIDE BY THIS ORDER MAY RESULT IN
                 CONTEMPT OF COURT PROCEEDINGS.
              8. You must review the Tarrant County Justice Court, Pct. 4 Rules and Procedures for E-hearings/E-trial
                 Documents, which provides you with necessary additional information.
              -To access required forms, please visit our website at:
              http://www.tarrantcountv.com/en/iustice—of—the-peace-courts/iustice-4.html
       Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                 Page 35 of 42 PageID 35

You do not need an accountato use Zoom and the service is free. You may use a cellphone,
tablet, or computer. The coul‘t is able to swear in witnesses and parties over Zoom; please
have a picture identification with you to show the Court. Please review the tips below for
your video hearings.
                                                                     -




   “If you are*unable
               *
                      to appear via ZOOM, please contact the Court immediately at
(81 7)238-4425

                            COURT HEARING VIDEO CONFERENCING TIPS

   o     Dress and look like you are going to court. No hats please.
   o     Do your best to have a stable internet connection. Ask others in your house or office to avoid large
         data use (game streaming; video streaming; etc.) while on a videoconference call.
   o     Use your full real name. Avoid using nicknames or the device’s default name setting.
   o     Be as still as possible while speaking and waiting to speak.
   o     Do your best to have a solid or non-distracting background, or utilize a virtual background.
   o     Have the camera face you straight on. Avoid leaning in or away from camera.
   o     Be aware of your microphone and audio set up. Mute your microphone unless you are speaking.
         (Wireless earbuds are less distracting than large headphones and exclude outside noise. Wired
         earbuds can be distracting and the built-in microphone often rubs on your clothes.)
   o     Speak slowly and clearly. Avoid speaking over others.
   o    .Avoid typing, eating, or drinking during the conference.
   o     Do your best to ensure privacy during the conference; everyone understands children, pets, and
         other members of the household might wander in.
Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21   Page 36 of 42 PageID 36


                  WITNESS REQUEST FOR ZOOM ATTENDANCE:
Cause No.:

WITNESS #1:
     NAME:
     EMAIL:
     PHONE:

WITNESS #2:
     NAME:
     EMAIL:
     PHONE:

WITNESS #3:
     NAME:
     EMAIL:
     PHONE:

WITNESS #4:
     NAME:
     EMAIL:
     PHONE:

WITNESS #5:
     NAME:
     EMAIL:
     PHONE:



PLEASE FILL OUT THE ATTACHED FORM AND RETURN TO THE COURT lN-PERSON OR BY
EMAIL AT: JP4COURT@TARRANTCOUNTY.COM AT LEAST 3 DAYS PRIOR TO YOUR
HEARING.
Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21                               Page 37 of 42 PageID 37



                           Agreement to Receive Electronic Communication
                                                JUDGE CHRISTOPHER GREGORY
                                                  JUSTICE COURT, PRECINCT4




 CASE #                                                          D Plaintiff             D Defendant

 Case Party Name:



 l                                                        give my consent to Justice Court, Precinct 4 to
                                                                                                 '

                   (Print Name)
 communicate with me and to receive ALL Court Documents electronically at the email listed below.


 Email Address:

 Cell Number:



 (Initial Below)
         am aware that there is some level of risk that third parties might be able to read unencrypted
           I
 emails. lfurther agree that / am responsible for providing the Justice Court, Precinct 4 any updates to
                                                                                          l




  my email address.
        l authorize Justice Court, Precinct 4 to send ALL Court Documents electronically to me and am
  aware thatJustice Court, Precinct 4 is not responsible for any undeliverable Emails,

  l   can withdraw my consent for electroniccommunications at any time by submitting a requestin

  writing to:      Justice Court, Precinct 4
                   6713 Telephone Rd. Suite 201
                   Fort WOrth, TX 76135
                   Email: JP4C‘ourt@ta rrantcounty.com‘
                   Fax: 817-850-2951




  Signature:                                                       Date:


  Title:


     Clerk Signature:                                              Date:
Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21   Page 38 of 42 PageID 38




                     Exhibit B-5
Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21   Page 39 of 42 PageID 39
Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21   Page 40 of 42 PageID 40
Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21   Page 41 of 42 PageID 41




                        Exhibit C
 Case 4:21-cv-00436-P-BP Document 1 Filed 03/17/21              Page 42 of 42 PageID 42



               List of Parties and Counsel of Record
       In accordance with LR 81(6), Defendant TruEnergy Services, LLC submits this list of all

counsel of record:

 Plaintiff                                  Pro Se
 Monica Hartman                             Monica Hartman
                                            13724 Mallard Springs Dr.
                                            Haslet, Texas 76052
                                            Mbarack07@gmail.com
                                            Telephone: (817) 657-4850
 Defendant                                  Counsel
 TruEnergy Services, LLC                    Gemma R. Galeoto
                                            Texas State Bar No. 24061047
                                            gemma.galeoto@hklaw.com
                                            200 Crescent Court, Suite 1600
                                            Dallas, Texas 75201
                                            Telephone: (214) 964-9500
                                            Facsimile: (214) 964-9501
